DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks
2.	This communication is considered fully responsive to the response filed on the 14th of January, 2022. 
(a).	The rejection(s) of Claims 21-37 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of Patent No.: US 10,812,380 B2 to Jha et al. and Claims 21-37 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of Patent No.: US 10,333,843 B2 to Jha et al. is withdrawn because the terminal disclaimer filed on the 14th of January, 2022 is approved.

Allowable Subject Matter
3.	Claims 21-37 (renumbered to as Claims 1-17) are allowed.  Independent Claim 21 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determine in a stored table that there is no entry corresponding to the first infusion system; generate a connection identifier for the first infusion system based on the determination; associate the connection identifier in the stored table with the first infusion system; and transmit the connection identifier to the first infusion system, wherein the first infusion system is further configured to update its identity with the connection identifier’.
Independent Claim 31 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining in a stored table that there is no entry corresponding to the first infusion system; associating a first connection identifier for the first infusion system based on the determination; transmitting the first connection identifier to a controller wherein the first infusion system is further configured to update its identity with the first connection identifier; receiving a second message corresponding to a second request for an address from a second infusion system; determining that the second infusion system has replaced the first infusion system; changing the association of the first connection identifier from the first infusion system to the second infusion system; transmitting the first connection identifier to the second infusion system, wherein the second infusion system is further configured to update its identity with the first connection identifier’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463